REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix - Travail - Patrie Peace - Work - Fathertand
MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE
SECRETARIAT GENERAL SECRETARIAT GENERAL
DIRECTION DES FORETS DEPARTMENT OF FORESTRY

12 9 3 Ce À he Yaoundé, a us e

en ©
PU we V © UMNFOF/SGDPSDAFFIS

V/Ref: VL 09/02/2015 LE MINISTRE

A
MONSIEUR LE DIRECTEUR DE LA
SOCIETE LOCATION REPARATION
MATERIEL (LOREMA)
B.P 5520
YAOUNDE

Objet: Demande d'approbation de aï$
sé traitance CO >

Monsieur le Directeur,
Comme suite à votre correspondance citée en référence, relative à l'objet susvisé

J'ai l'honneur de vous faire connaître que je marque mon approbation au contrat de
sous-traitance entre la - SOCIETE LOCATION REPARATION MATERIEL (LOREMA)
attributaire des concessions 1032 et 1034 constituées des UFAs 09 003, 09 004a, 09 005a et
09 005b et la SOCIETE INDUSTRIELLE DE LA DOUME (SFID), sous-traitant conformément
aux dispositions de l'article 140 alinéa 1 du décret 95/531 du 23 Août 1995 fixant les modalités
d'application du régime des forêts.

Toutefois, je tiens à vous rappeler que la socièté LOREMA, reste responsable vis-à-vis
de l'administration chargée des forêts de la bonne exécution des obligations liées à
l'exploitation forestière desdites UFAs, et peut prétendre seule à la délivrance des documents
sécurisés de transport et d'exploitation liés à ces titres.

Veuillez agréer, Monsieur le Directeur, l'assurance de ma considération distinguée.
Copie :
- DPT

-  DRFOF/SUD
-  SFID SA: BP 1343 Douala;

E " 4 /
LIPLTE

her
Re
PaûE DA
22 >]
À A
N° 14973 DU REPERTOIRE € 7e
a à » “

DEPOT AUTHENTIFICATION ACTE SSP EN DATE M AS
DU 1°’ Septembre 2014 CONTENANT CONTRAT DE PARTENARIAT 7 1.
INDUSTRIEL PORTANT SUR LES CONCESSIONS FORESTIERES é '
ENTRE LA SOCIETE FORESTIERE ET INDUSTRIELLE DE LA DOUME L'
(SFID) S.A. ET LA SOCIETE LOCATION- REPARTITION
-MATERIEL (LOREMA)S.A.

DELLE CEE PEE EE EEE EECEEECEECECEEEEEEEES

L'AN DEUX MILLE QUATORZE mn

LE HUIT SEPTEMBRE
A Douala, 569 Boulevard de la Liberté, (République du Cameroun)

A l'Etude de Maître Barbine WO'O BEFOLO, Notaire au siège de la Cour
d'Appel du Littoral à Douala, ÿ demeurant, boîte postale n°15291,

SOUSSIQNÉ, = inner ennnnnn donnees

A RECU le présent acte pour authentification, à la requête de :

IDENTIFICATIONS

1. Madame YAMENI TCHOKOUTE Linda Vanessa, Comptable,
demeurant à Douala, née le vingt Août mil neuf cent quatre vingt un à Douala. Fille
de YAMENIE André et de SINGA Madeleine, de nationalité camerounaise, titulaire
de la carte nationale d'identité numéro 114382505 délivrée le dix neuf Juillet deux

mil treize à LT 16 er mens

Laquelle pour se conformer aux dispositions de la loi numéro 61/20 du
vingt sept Juin mil neuf cent soixante et un relative aux actes Notariès et au Traité
de l'Organisation pour l'Harmonisation en Afrique du Droit des Affaires, a, par ces
présentes, déposé à Me Barbine WO'O BEFOLO, et l'a requis de mettre au rang de
ses minutes à la date de ce jour, res

L'exemplaire original d'un acte sous seing privé en date à Do:
premier Septembre deux mil quatorze, contenant Contrat de Partenariat Ind
portant sur les Concessions Forestières n° 1032 (UFA 09003, 09 00:
09 005a) et 1034 (UFA 09 005b), suivi d'une liste d'annexes: ( Notifications
au Public, Plan d'aménagement et pouvoirs). ET PT

Lequel acte, saisi sur seize feuilles de papiers, au timbre de mille Frafcs te. à
(1.000) CFA, non encore soumis à la formalité d'enregistrement, mais qui le sera 3
Fos temps que les présentes est demeuré ci-annexé après mention.

: comparante déclare que les signatures qui sont apposées su ledhi 5 :
‘Aécument êrnà ent bien des personnes qui y sont citées et fait le dépôt de cet acte à
(520
e HE
| à 8
LR ES
pour qu'il acquière au moyen des présentés, tous les effets d'un acte authentique et
qu'il en soit délivré par le Notaire soussigné, tous extraits ou expéditions quand et à
qui il appartiendra.-— —

MENTION

Mention des présentes est consentie pour être faite partout où besoin

SGA. = iennnnn etes tenant ennnnnennnnee nee SR ne

DONT ACTE rédigé sur un rôle

Et lecture faite, la comparante a signé avec le Notaire soussigné en
approuvant zéro renvoi en marge et zéro mot rayé COMME NU, »---e

Suivent les signatures: Madame YAMENI TCHOKOUTE Linda Vanessa:
Comparant et Me Barbine WO’O BEFOLO, ce dernier Notaire

Vient ensuite la mention d'enregistrement :

---Enregistré au Centre Régional des Impôts du Littoral Il

--- (Actes Civils),
-- Le huit Septembre deux mille quatorze
--- Volume --8---—-Folio 98-1626 2607.
—Perçu : DIX MILLE Francs CFA,
…Quittance n° 23053796 du huit Septembre deux mille quatorze

LE CHEF DE CENTRE
EKWELLE Augusta Clémence
Inspecteur des Impôts

UIT LA TENEUR DES ANNEXES

SA SFID /SA LOREMA Contrat dé Partenariat Initistrièl

CONTRAT DE PARTENARIAT INDUSTRIEL
PORTANT SUR LES CONCESSIONS FORESTIERES

N°1032 (UFA 09 003, 09 O04a et 09 005a)
<t 1034 (UFA 09 005b)

ENTRE LES SOUSSIGNEES :

- La Société Forestière et Industrielle de la Doumé « SFID », Société Anonyme à
Conseil d'Administration, au capital de 4 515 000 000 F.CFA. dont le siège social est
situé rue Njo Njo, Quartier Bonapriso, BP 1343 à Douala, République du Cameroun,
immatriculée au RCCM de Douala sous le numéro RC/DLA/201 1/B/398, représentée
aux présentes par Monsieur Philippe JEAN, Directeur Général,

Ci-après dénommée « SFID », de première part,

K&l
dE

- La Société Location-Réparation-Matériel « LOREMA », Société Anonyme à
Conseil d'Administration, au capital de 20 000 000 FCFA, dont le siège social est
situé BP 5520 à Yaoundé, République du Cameroun, immatriculée au RCCM de
Yaoundé sous le numéro RC/YAO/2012/M/75, représentée aux présentes par le
président de son (Conseil d'administration, Monsieur Martin NDZANA
OMBOUDOU, dûment habilité aux présentes par pouvoir spécial du Directeur
Général, qui demeurera annexé aux présentes,

Ci-après dénommée « LOREMA ». de seconde part,

Les soussignées ci-dessus étant ci-après dénommées collectivement les « Parties » et
individuellement la « Partie

N PRES DE :

- La Société Commerciale et Industrielle des Bois « SOCIB », Société Anonyme à
Administrateur Général, au capital de 50 000 000 FCFA. dont le siège social est situé
BP 1840 à Douala, République du Cameroun, immatriculée au RCCM de DoualafSaus
le numéro RC/DLA/1982/B/8494, représentée aux présentes par son Administ
Général en exercice, Madame Marie-Yvonne CHARLEMAGNE,

Ci-après dénommée 4 SOIR

IL À ETE PREALABLEMENT EXPOSE CE QUI SUIT : FE
4.

de Djoum Mintom, d'une superficie totale à la date des présentes de 138 652 hectares, et regroi pain
actuellement les Unités Forestières d'Aménagement (UFA), suivantes : L NE
UFA n°09 005 et 09 005a. objets de la Notification n° 2459/L/MINEF/DF/SDAFF du Min mx |
OÙ CAM 20 4

4 ur 8 d'Environnement et des Forêts de la République du Cameroun, en date du 18 juillet
g Strélative à l'Appel d'Offres n° 045 du 24 janvier 2000, qui demeurera en Annexe | du présenté
\sÂ

{
{
(
N
{
|
1 LOREMA est adjudicataire d'une concession forestière portant le n° 1032 dans le massif és } À
!
)
(

0001000 “+

S4 SFIDY SA LOREMA Contrat de Partenüriat Inastriel

UFA n° 09 0044, objet de l'avis au publie n°0136AP/MINEF/DF/SDIAF/SI du Ministère de
l'Environnement et des Forêts de la République du Cameroun..en date du 17 février 2000, qui
demneurers en Annexe 2

2. La Société SOCIB est quant à elle adjudicatnire de ln concession forestière n° 1034 (constituée de la
seule UFA n° 09 005b, d'une superficie de 44698 ha), objet de la notification
n°2685/L/MINEF/DFSDIAF du Ministère de l'Environnement et des Forêts de la République du
Cameroun, en date du 1° août 2000, relative à l'avis d'appel d'offres n° 044 du 24 janvier 2000, qui

demeurèra en Annexe 3.

3. Un plan d'aménagement des Concessions forestières n° 1052 et 1034 ci-après ensemble désignées
« les Concessions Forestières »), regroupant lesdites UFA. n° 09.003, 09.004a, 09 0053 et 09 005b éci-
après ensemble désignées « les UFA») a été déposé et approuvé par le Comité Interministériel
d'Approbation des Plans réuni le 2 décembre 2008. ainsi qu'il ressort du courrier de notification
n°2900/L/MINFOF/SG/DF/SDIAF du Ministère des Forêts et de la Faune de la République du
Cameroun, en date du 24 décembre 200$, qui demeurera en Annexe 4 ci-après.

LOREMA ne dispose pas des moyens techniques, mdustriels et financiers suffisants pour l'exploitation
et la mise en valeur de ces UFA.,

4. Egalèment titulaire de concessions forestières portant les n° 1012 (UFA n° 10 054) et 1066 (UFA
n°10 056), SFID dispose de moyens d'exploitation forestière et d’une unité industrielle de sciages à
Djoum d'une capacité annuelle de transformation d'environ 12 000 m3.

SFID souhaite d'une part sécuriser les approvisionnements de cette unité dans certaines essences
présentes dans les Concessions Forestières objets des présentes, et d'autre part commercialiser certaines
autres essences sous forme de grumes, conformément aux possibilités offertes par la réglementation en

vigueur.
5. SOCIB et LOREMA ont d'ores et déjà arrêté entre elles le principe du transfert de la concession
n°1034 au profit de LOREMA, projet dont la validation sera soumise à l'autorisation expresse du
Ministère des Forêts et de la Faune de la République du Cameroun, conformément aux dispositions du
décret n° 95/53 1/PM du 23 août 1995 fixant les modalités d'application du régime des forêts.

6: SOCIB, tout comme LOREMA. ne disposent pas des moyens techniques, industriels et financiers
suffisants pour leur permettre une bonne exploitation des Concessions Forestières dont elles sont
adjudicataires.

De ce fait, elles sont chacune liées à SFID depuis 2000, pour l'exploitation desdites Concessions
Forestières n° 1032 et 1034,

SFID a obtenu en juin 2014 la certification FSC Controlled Wood pour l'exploitation du massif forestier

de Djoum Mintom.

7. Dans la pérspective du transfert de la concession n° 1054 à son profit, LOREMA s'est rapprochée de
SFID en vue d'arrêter avec cette dernière les conditions et modalités d'un nouveau partenariat,
applicable à l'ensemble de la zone d'exploitation constituée par les Concéssions Forestières n° 1032 et
1034, et intégrant des dispositions liées à la gestion durable de celles-ci, outre diverses obligations en
matière de certification privée.
SA SFID /S4 LOREMA Contrat de Partenariat Industriel

CECI RAPPELE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :
Article 1 - OBJET DU CONTRAT

1.1. Sous réserve de la parfaite réalisation des conditions suspensives ci-après prévues à l'article 11,
SFID met par la présente convention {ci-après désignée « le Contrat »), à Va disposition de LOREMA
qui l’accepte, le matériel et le personnel nécessaires à la réalisation de l'exploitation forestière des
Concessions Forestières, et lui fournit toute l’assistance technique nécessaire à la conduite de leur
exploitation.

Corrélativement, SFID s'engage à valoriser et/ou transformer dans les installations industrielles de
Djoum la production de bois provenant de l'exploitation des Concessions Forestières, à l'exception
éventuellement des essences de promotion autorisées à l'exportation, conformément à la
réglementation forestière en vigueur, qu'elle pourrait exporter en grumes. SFID fera son affaire de
l'obtention des autorisations nécessaires d'exportation, à raison de la production issue des UFA qui
sera réalisée sur la base du présent Contrat.

1.2. En contrepartie des diverses prestations fournies par SFID, LOREMA lui sous-traite l'exploitation
des Concessions Forestières et lui concède l'exclusivité de la vente des grumes qui en sont issues,

La SFID s'engage à transformer, valoriser et/ou commercialiser, conformément à la réglementation en
vigueur, le bois issu de ces Concessions Forestières, ainsi que tout autre produit annexe ou connexe
qui pourrait en être la résultante ou la prolongation.

Article 2 - OBLIGATIONS DE SFID

2.1 Mise à disposition du matériel

SFID mettra à disposition de LOREMA, le matériel et tout le personnel nécessaire à l'abattage, à
l'ouverture des routes, au débardage et, d'une manière générale, à la réalisation de toutes les étapes de
l'exploitation forestière, dans le respect de la législation forestière en vigueur. La définition desdits
moyens reste à la seule et unique appréciation de SFID.

22 Responsabilité de SFID dans la conduite de l'exploitation

SFID s'engage à exécuter les travaux d'exploitation qu’elle pourrait être amenée à réaliser pour le
compte de LOREMA. tels que prévus au paragraphe 2.1 ci-avant, conformément aux normes
d'intervention en milieu forestier, et à faire son affaire des observations ou amendes qui pourraient lui
être adressées dans le cadre de l'exploitation des UFA.

2.3 Répartition des dépenses relatives à l'exploitation entre SFID et LOREMA
SFID supportera l'entretien de son matériel et toutes les dépenses relatives engagées pour les
d'exécution de l'exploitation forestière, conformément au présent Contrat, ainsi qu'au cahil
charges des UFA.

2.4 Valorisation eVou transformation des bois issus des Concessions Forestières

À l'issue de l'exploitation forestière et après que LOREMA ait vendu la totalité de ses bois à
cette dernière s'engage à valoriser et à transformer dans son unité industrielle de sciage à Djou
les bois issus des LFA qui n'auraient pas été vendus en grumes. conformément à la règlementation.

2.5 Aménagement durable des UFA et plan annuel d'opération
SFID s'engage à exécuter les travaux d'exploitation conformément au Plan d'aménage:

fe

0001000 v:4

référenc.

geo LuM

LS WwISEr VDS u) Fun!

F2

Cros ea0 Tres

(
Î
K

SA SFID SA LOREMA Contrat de Partenurit Industriel

En cours d'exploitation, SFID s'engage 4 fre tous les travaux de terrain pour La préparation du Plan
Annuel d'Opérations {ci-après » le PAO ») Elle pourri sous-traiter ceux-ci à son tour, mais restera en
tout état de enuse responsable vis-ä-vis de LOREMA: SFID s'engage par ailleurs à déposer chaque
année lesdits PAO, auprès du Ministère des Eaux et Forêts.

D'une manière générale, SFID s'engage à metre en œuvre une politique de gestion durable des UFA.

26 Révision ultérieure du Plan d'Aménagement

En cas d'ajustements au périmètre des UFA pendant la durée du présent contrat, le Plan
d'Aménagement devra être révisé, En pareille circonstance, SFID s'engage à conduire les travaux et
études nécessaires au dépôt d'un avenant au Plan d'Aménagement pour le compte de LOREMA qui
demeure responsable de sa bonne fin devant l'Administration des Forêts, SFID pourra sous-traiter ces
travaux, mais restérs en tout état de cause responsable 4 l'égard de LOREMA de leur correcte
réalisation

LOREMA et SFID feront leurs meilleurs efforts pour obtenir l'ägrément de cet avenant dans les

meilleurs délais,
Les coûts de ces études et travaux resteront toutefois à la charge de SFID qui s’y oblige.

2.7 Paiement de la Redevance Forestière Annuelle et des autres taxes relatives à l'exploitation

des UFA

SFID s'engage à payer pour le compte de LOREMA les sommes nécessaires au paiement de la
Redevänce Forestière Annuelle (ci-après là « RFA »}, conformément aux échéanciers de paiement
fixés par l'Etat Camerounais et sur la base des montants appelés par l'Etat ; étant entendu que la RFA
restera à la charge de SFID qui s'y oblige.

SFID s'engage à prendre à sa charge les impôts et taxes directement liés à la production forestière
résultant de l'exploitation des UFA. en particulier la taxe d'ahattage et les documents sécurisés, À ce
titre, SFID sera responsable du paiement de ladite taxe et de l'émission desdits documents devant

l'Administration forestière et fiscale.

28 Amendes et pénalités
SFID assume l'entière responsabilité du réglement et du paiement de tous amendes, dommages-intérêts

et pénalités et autres prélèvements relatifs aux opérations d'exploitation forestiére, ainsi que tous actes
liés à l'introduction sans autorisation. incursions dans des zones non autorisées, substitution,
destruction et dommages délibérés et autres actes répréhensibles, y compris les destructions des

cultures où biens des tiers,

29 D'une manière générale, SFID règle à ses frais tous les problèmes internes, relatifs à
l'exploitation des Concessions Forestières.

2.10 Information de LOREMA
Plus largement, SFID informe LOREMA dans les délais les plus brefs de tout évènement grave

survenant dans la production des bois tirés des UFA ou de difficulté majeure susceptible de contrarier
la poursuite de cette production, ainsi que des mesures urgentes prises pour y faire face. Les Parties
atréteront, de concert, les mesures à plus long terme.

Article 3 - OBLIGATIONS DE LOREMA

31 Obligations fiscales et réglementaires liées à la détention des UFA

LOREMA demeure seule responsable, devant l'Administration des forêts, des obligations
administratives, légales, financières, fiscales et réglementaires qui lui incombent. LOREMA reste
seule responsable du respect des obligations fiscales qui lui incombent devant la Direction Générale
des Impôts notamment au regard de la patente et de la Déclaration Statistique et Fiscale (DSF) de

LOREMA

à £ \
ff STD SI'LORENX Conan de lertenarret fdustréel
/)

32 Venté de la totalité de bois exploités à SFID
LOREMA s'engage à céder & SFID tous les bois issus de l'exploitation des Concessions Forestières n°
1032 et 1034. afin de permettre à SFID dé les valoriser au de les transformer

33 Gestion des relations avec les communautés villageoises

* LOREMA veille à ve que les opérations d'exploitation forestière qui sont mences par SFID dans les

Concessions ne soient pas perturbées dit fait des populations riveraines à la zone d'exploitation.
LOREMA organise la tenue dés palabres. lesquels sant conduits par SFID. A la demande de cette
dernière, LOREMA pourra toutefois prendre une part active aux discussions avec les communautés
villageoises, autant que de besoin. Le financement de la tenue des palabres est à la charge de SFID qui
s'y oblige

LOREMA veille. conjointement avec SFID, 4 conserver en permanence la sécurité, la paix et l'ordre
public dans Ia zone d'exploitation. Elle garantit en outre la bonne marche des opérations d'exploitation
menées par SFID, dans les Concessions Forestières.

En outre, les Parties s'engagent à respecter les procédures mises en œuvre dans le cadre de la politique
de gestion durable des UFA, et notamment celles prévues en matière de gestion des conflits.

34 Séparation des activités de LOREMA

Au titre du présent Contrat, LOREMA s'engage à ce que ses autres activités, actuelles où futures,
qu'élles-soient où non en rapport avèc la détention ou l'exploitation des Concessions Forestières, ne
viennent jamais perturber l'exploitation des UFA par SFID. ni créer de situations conflictuelles de
quelque nature que ce soit avec des créanciers ou partenaires quelconques, actuels ou futurs, en
relation avec la détention des Concessions Forestières.

Article 4 - DECLARATIONS DE LOREMA

4.1 Validité du titre
LOREMA garantit à SFID la validité et la régularité de ses droits sur les Concessions objets du présent

Contrat, dont l’origine a été rappelée dans l'exposé préalable.

42 Libre disposition des Concessions Forestières

LOREMA garantit à SFID que les Concessions Forestières, objets du présent contrat, ainsi que les bois
qui en sont issus, sont à ce jour libres de tuutes charges, hypothèques, süretés réelles ou autres dettes
ou taxes ou droits de quelque nature qu'ils soient, et que lesdites UFA ne font l'objet d'aucune
contestation de l'Administration où de particuliers, qui seraient de nature À porter atteinte à leur
jouissance.

LOREMA déclare en outre qu’il n'existe à ce jour, à sa connaissance, aucun obstacle d'ordre légal ou
contractuel à la libre disposition des Concessions Forestières.

43 Respect des obligations fiscales
LOREMA garantit à SFID qu'elle s'est régulièrement acquittée des impôts et taxes de toute natu
à sa charge à raison de la détention des Concessions Forestières et de l'exploitation des assi

coupe précédentes.
LOREMA s'engage en outre à être à jour desdits règlements, au plus tard dans les 30 jours suiv

date d'entrée en vigueur du présent Contrat.
Article 5 - OBLIGATIONS ADMINISTRATIVES DE L

Pendant la durée d'exécution du présent Contrat, LOREMA s'engage à remettre 8 SFID à la
chaque année fiscale, et à première demande, une attestation de non redevance de l'administrati
impôts, attestant de la régularité de la situation de LOREMA au regard de ses obligations déclara
nt à première demande de SFID. LOREMA s'engage à lui remettre une expédition notariée
S4 SD SALOREMA Contrat le l'orténtiiat brlstril

Article 6 - PROPRIETE DES BOIS ISSUS DE L'EXPLOTTATION
DES CONCESSIONS FORESTIERES N° 1032 ET 1034

LOREMA est le propriélaire exclusif de l'intégralité des bois sur pied compris dans le périmètre des
Concessions Forestières.

Toutefois, d'un commun accord entre les Parties, la propriété des srumes des UFA composant lesdites
Concessions est transférée à SFID dans les conditions prévues à l'article 3,2 ci-avant

À ce titre. la faculté de transformer, valoriser et/ou commercialiser lesdites grumes est expressément
réservée à SFID. laquelle s'oblige, ce faisant, au strict respect dela réglementation en vigueur.
L'appréciarion de la qualité des bois exploités est laissée à la compétence de SFID, de même que
l'évaluation du volume, seules les lettres de voiture sécurisées farsant foi.

SFID commercialise du bois de qualité, confonne aux normes du marché local etou international.
Sauf accord de l'Administration des Forêts, SFID assume l'entière responsabilité du bois rejeté ou
perdu, À cer égard, elle est seule tenue responsable des billes ou partie des billes considérées par

l'Administration des Forêts.

Article 7 - MODALITES FINANCIERES

74 Rémunération de l'exploitation forestière.

Au titre de l'exploitation forestière, les Parties conviennent que la facturation des prestations
d'assistance technique rendues par SFID au bénéfice de LOREMA sera définie d'un commun accord
entre elles au début de chaque exercice, sur la base d'un budget prévisionnel et en fonction des
moyens alloués pour la réalisation des prestations.

Les Parties conviennent que cette facturation se fera sur la base de tarifs établis en fonction du coût
économique des opérations en vigueur au moment de l'exploitation, et tenant notamment compte du

prix du carburant,

72 Vente des grumes issues de l'exploitation forestière par LOREMA à SFID

La facturation mensuelle des ventes de grumes issues des Concessions Forestières est déterminée en
fonction des volumes produits toutes essences confondues, ces volumes s'entendant des volumes
roulés selon les lettres de voiture, ce à quoi les Parties consentent expressément

Les prix de cession des grumes par LOREMA à SFID seront définis par acéord des Parties en début de
chaque exercice. sur une base forfaitaire et resteront en vigueur pendant la durée de l'exercice fiscal.
Toutefois. en cas de variations brutales des marchés, qui seraient constatées pendant plusieurs mois de
suite au cours de l'exercice, les Parties.se réuniront à effet de définir de nouvelles conditions tarifaires.

Article 8$ - TRANSFERT DU CONTRAT QU DES CONCESSIONS FORESTIERES

LOREMA s'interdit de transférer directement ou indirectement le bénéfice de l'aniribution de l'une ou
l'autre des Concessions Forestiéres ou des UFA objets des présentes opération ci-après désignée « le
Transfert »). Si ce n'est conformément aux stipulations du présent Contrat,

Le Transfert ne pourra valablement intervenir que :
par suite de l'acceptation d'une Offre Valable (cf 1) ci-après) conformément à la procédure de

préemption bénéficiant à SFID ou à toute personne physique ou morale que cette dernière se
substituérnit à cette occasion.

les représentants légaux de LOREMA ayant préniablement organisé à ce effer une
consultation écrite des associés de la société. dûment constatée dans un acte authentique,

et sous réserve d'obtention de l'ensemble des autorisations administratives nécessaires.

Tout Trinstet éalisé par LOREMA au mépeis dé tut où partie des stipulations du présent article sera
inopposible 4 SFID, constituert une cause de résiliation du présent comrat si bon semble à SFID, et .

di. lieu à indemmisation de cette dermère à dire d'expert

UT EEK
Corot de Porta lnluteerel

SA STID SA LOREMA

5) Offre Valable et Avis de l'runsfent
Si LOREMA reçoit pour l'un où lime des Concéssions Foréstières ou les UFA unetdes offre(s)
qu'elle énvisige d'accepter (chaprés « une Offre Valable »), elle sera tenue d'en notifier une-copie à
SFID. accompagnée par un avis devant comporter
{a) les nom, prénom, et domicile de l'Acquéreur ou. s'agit d'une persmine morte. sa
dénomination, son sièue social. son numéro d'identification d'immatrieutation.

{b) le prix du l'ransten prijeté,

{c) l'offre technique de l'Acquereur, et
{d) les moyens financiers de l'Acquéreur lui penpettant de finanéer l'Offre Valable.

ii)  Inaliénabilité temporaure er restrictions de Transfert

Pendant une période de cinq (5) ans à compter de l'entrée en vigueur du présent Contrat. LOREMA
s'engage à conserver la pléine et entière concession des UFA et à ne procéder à aucun Transfert. en ce
compris. notsmment. l'octroi de toute sûreté ou nantissement sur les UFA,

ii) Réglementation des Transferts
Sans préjudice des stipulations de l'Alinéa i). tout projet de Transfert des UFA ést soumis à un droit de

préemption (Ci-aprés le « Droit de Préempiion »).

Ledit Droit de Préemption bénéficiera à SFID, ainsi qu'à toute personne physique où morale que celle-
ci se substituerait dans le bénéfice de la présente clause, selon les conditions ét modalités stipulées au
présent Article 8 et dans le respect de la réglementation relative aux transferts en vigueur, à la date de

l'Offre.
Article 9 - RESILIATION

En cas de violation au d'inexécution par l'une des Parties de l’une des obligations mises à sa charge au
titre du présent Contrat de partenariat, l'autre Partie pourra, sans préjudice d'uné action en dommages
= et intérêts ultérieure, mettre fin au présent contrat trente (30) jours francs après mise en demeure d'y di
remédier adressée à la Partie défaillante par lettre avec avis de réception ou letire remise en mains
propres contre décharge restée sans effet.
Sauf cas de force majeure dûment justifié par la Partie qui en revendique la survenance. la résiliation
anticipée du présent Contrat de partenariat pourra intervenir en cas :
- de non-respect des engagements d'exclusivité :
de violation d'une régle essentielle du contrat susceptible d'affecter la continuité de

l'exploitation des Concessions Forestières.

Toutefois, eu égard à l'impact de l'exploitation des UFA sur la planification de ses activités
industrielles, toute rupture du Contrat à l'initiative de LOREMA qui ne serait pas motivée par un cas
de force majeure donnerait lieu à une indemnisation de SFID qui sera définie à dire d'expert &

Il est par ailleurs expressément convenu entre les Parties qu'au cas où LOREMA perdrait la
d'adjudicataire des UFA qui lui ont été concédées par le Ministère des Forèts et de la Faune, le pi
Contrat de partenariat se trouvernit frappé de caducité de plein droit,

Toutefois, si LOREMA ne conservait sa qualité d’adjudicataire que pour une partit des
seulement, les Partiès se rapprocheraient. à l'effet de récxaminer les conditions de leur partenari:

Article 10 - CAS DE FORCE MAJEURE

Aucune Partie ne devra être considérée comme avant violé des obligations conformémen
dispositions du Contrat, s'il peut être établi que la non-confonmité des obligations résultant du

est due à un cas de force majeure
La Partié invoquant la force majeure déve avertir Sans délai l'autre Partie de la survenance

a

SI ALAN

Muyajeure. chacunt des Parties devra couvrir ses propres frais résultant de la situation dE
Ë

ÉRATETET TES 20)

d-
É

000 LO00 Y21

ei

S4SFID S4 LOREMA Contrat de Partenariat Indusiriel

Si uné Situation de force niajéure venait à se poursuivre sans interruption au-delà de sorxante (60)
jours, alors chacune des Parties aura le droit de résilier le Contrat par avis écrit adressé à l'autre Partie.
Les dispositions relatives à la compensation dans ce cas ne seront pas applicables

Article 11 - ENTREE EN VIGUEUR - CONDITIONS SUSPENSIVES - DUREE u
Le présent Contrat est conclu tant que LOREMA demeurers adjudicataire de Concéssions Forestières
n° 1032 (UFA n°09003. 09 QGda et 09 0054) et 1054 (UFA n° 09 005h), sous les conditions
Suspensives et cumulatives suivantes. dont la réalisation conditionnera l'entrée en vigueur dés présents

accords :
1. Obtention du Viss du présent Contrat dé Partenariat par les autorités administratives

compétentes,
2. Validation expresse par les autorités administratives compétentes du projet de transfert par

SOCIB à LOREMA de la Concession forestière n° 1034 (constituée de l'UFA n° 09 00$h}. et
réalisation consécutive effective dudit transfert.

Dès la réalisation de la defnière desdites conditions suspensives, le présent Contrat sera réputé :

être entré en vigueur à la date du transfert de la Concession Forestière n° 1034 de SOCIB à
LOREMA,

et annuler et remplacer l'ensemble des accords précédemment conclus entre lés Parties, et

ayant Le même objet.

Article 12 - CIRCONSTANCES NOUVELLES

Le présent Contrat est conclu en application du Code des Forêts, de la Faune et de la Péche applicable en
République du Cameroun à la date de signature des présentes, En cas de survenance de circonstances
nouvelles, et notamment d'une :

- modification de la loi forestière ;

- modification de la fiscalité forestière directe ou indirecte ;

- ou encore de l'obtention d'une certification ou d’une évolution des titres forestiers :
et dès lors que certe circonstance entraînerait pour une Partie des obligations nouvelles génératrices de
charges supplémentaires où de manques à gagner directement liés aux obligations nées du présent
Contrat, les Parties conviennent de se concerter en vue de parvenir à une solution amiable permettant
de poursuivre l'exécution du présent Contrat, dans le respect de la réglementation en vigueur et au
mieux de l'intérêt de chacune des Parties.

Article 13 - EXECUTION DU CONTRAT

ï La nullité d'une clause n'entraîne pas ln nullité du présent Contrat
Les Parties se rapprocheront pour substituer à la clause annulée une nouvelle clause respectant l'esprit

de celle-ci et du Contrat

ü) Tolérance
Le fait pour l'une des Parties de ne pas se prévaloir d'un manquement par l'autre Partie à l'une des

obligations du présént Contrat ne saurait être interprété comme une renonciation à l'exécution de
l'obligation en cause

Hi) Responsabilité sotidaire des Parties

A l'égard des tiers et notimment de Fadministration camerounaise, les Parties demeureront solidairement
tenues de Fexécution de lensinble des obligations leur incombant respectivement, au titre du présent

e
Sa SIND SA LOREMA Cnnrat de Partenariat fridrstrel

iv) Modification du Contrat
loue disposition du présent Contrat me pourra être modifié, complétée où privée d'effet que par fa

signature d'un avenant écrit entre les lantics

v) Langue du Contrat
D'un commun accord entre les Parties. le présent Contrat fera foi dans sa version française.

vi) Déclarations générales
SFID et LOREMA déclarent respectivement qu'elles ant tous pouvoirs, pleine capacité et autorité aux fins
des présentent et disposent de toute délégation à effet de la signature du présent Contrat

Article 14 - DROIT APPLICABLE

Le présent Contrat est soumis au droit camerounais.
Article 15 - E, IN D MICILE - NOTIFICATION

Pour l'exécution du présent Contrat, les Parties font élection de domicile en leur siège social respectif.
mentionné en tête des présentes.

Tout changement d'adresse ou modification du siège social d’une Partie devra être notifié par écrit à ses
cocontractants.

Toute communication, notification, signification, mise en demeure ou préavis de l'une des Parties à
l'autre, relativément au présent Contrat evou à son exécution. est valablement adressé lorsqu'il est envoyé
par lettre recommandée avec avis de réception, ou remis en mains propres contre décharge.

Article 16- REGLEMENT DES LITIGES

En cas de litige. les Parties s'efforceront de résoudre leur différend à l'amiable.

Si, dans un délai de trente (30) jours, à compter de la réception d'une lettre recommandée avec accusé
dé réception émanant d'uné des Parties, aucune solution n'est trouvée, tous différends découlant de
l'application ou de l'interprétation d'une quelconque des clauses du présent contrat ou, plus
généralement, du présent contrat lui-même, ou relatif aux obligations en découlant, seront sranchés
définitivement et en dernier ressort par voie d'arbitrage suivant le Règlement de ls Cour Commune de
- Justice et d'Arbitrage de l'OHADA, pris en application de l'article 21 du Traité relatif à
l'Harmonisation en Afrique du Droit des Affaires, par un arbitre unique nonuné par les Parties

Siles Parties ne peuvent s'accorder sur le choix de l'arbitre dans un délai de quinze (15) jours, celui-ci
sera nommé par la Cour. Le lieu de l'arbitrage sera Douala et l'arbitre disposera d'un délai de trois (3)
mois à compter de sa désignation pour rendre sa sentence,

Article 17 - TITRES

Les termes descriplifs des titres des articles sont donnés par commodité et aux fins dé réfe
seulement et ne sont pas destinés à définir. limiter ou décrire la portée des articles qu'ils précèden|

SA SF, SA LOREMA Contre de l'artenartor Industriel

Article 18 - AUTHENTIFICATION DU CONTRAT - ENREGISTREMENT

Les Parties conviennent de faire établir autant d'expéditions noturiées que nécessaire et de soumettre
le présent Contrat à la procédure d'enregistrement

Les droits de timbres. frais er débours x afférant demeureront à la charge de SFID qui s'y oblige,

Fait à Douala, le Al 24] 31 |

En cinq ( )exemplaires originaux
+ À el s

Pour SFID Pour LOREMA où
M. Philippe JEAN M. Martin NDZANA OMBOUDOU
Directeur Général * Président du Conseil d'administration
Pour SOCIB
Mme Marie-Y vonne CHARLEMAGNE
Administrateur Général

Vient ensuite la mention d'enregistrement :
---Enrégistré au Centre Régional des Impôts du Littoral Il

—- (Actes Civils),
— Le huit Septembre deux mille quatorze

— Volume ---8--—Folio ——--98-—n°-—-626 2607.
-Perçu: QUATRE MILLE Francs CFA,

—Quittance n° 23053796 du huit Septembre deux mille quatorze ___

LE CHEF DE CENTRE
EKWELLE Augusta Clémence

Inspecteur des Impôts

LE
SENIHN DT LINE ah laut oiriier doidiexer it

LISTE DES

0 5
ion n° 245% L/MINEF/DESDIAF du IS juillet 2000 du Ministère de
l'Environnement et des Foréts de la République du Cameroun. stressée à la
Société LOREMA (UFA n° 09 003 et 09 (Sa)

- Annexé 1:
Aus au publie n° O136AP/MINEF/DESDIAF/SI du 17 février 2000 du

Ministère de l'Environnement et des Forêts de la République du Cameroun,
adressée à la Société LOREMA (UFA n° 09 003 et 09 O0Sa) ;

Annexe 3 :

Notification n° 2685/MINEF/DF/SDIAF du 1° août 2000 du Ministère de
l'Environnement et des Forêts de la République du Cameroun, adressée à la
Société SOCIB (UFA n° 09 005b) ;

Annexe 4 :
Notification n° 2900/L/MINFOF/SG/DF/SDIAF du 24 décembre 200$ du

Ministère de l'Environnement et des Forëts de la République du Cameroun.
adressée à la Société LOREMA portant approbation du Plan d'Aménagement
# des Concessions forestières n° 1032 et 1034)

Annexe 5 ;
Pouvoir de représentation de M. Philippe IEAN. Directeur Général de la SA

LOREMA, à M. Martin NDZANA, en vue de le représenter pour la signature

à.

DE.

REPUBLIQUE DU CAMEROUN
PAIX - TRAVAIL - PATRIE

MINISTERE DE L'ENVIRONNEMENT
ET DES FORETS

DIRECTION DES FORETS \l

sr 1 8 AUiL. 2000

YAOUNDE, LE | © #
a e
k #5 CILIMINEF/DF/SDAFF

Réf :
LE MINISTRE DE L'ENVIRONNEMENT
ET DES FORETS
à Monsieur le Directeur Général de Ia
Société LOREMA
Objet : Notification résultats appel B.P. 5520
d'offres n° 045 du 24 janvier 2 000
pour l'attribution des concessions - YAOUNDE -
forestières-
Monsieur le Directeur Général,

J'ai l'honneur de vous informer qu’à la suite des travaux de la Commission Interministérielle
session de juillet 2 000 relative à l'avis d'appel d'offres visé en marge, votre société a été déclarée
adjudicataire de l'UFA n° 09.003 & 09.0052.

Conformément aux dispositions de la réglementation en vigueur, vous disposez d'un délai de
quarante cinq (45) jours pour compter de la date de signature de la présente notification, pour justifier la
constitution auprès d’une banque de premier ordre agréée par l'antorité monétaire d'un cautionnement d'un
montant de F CFA 152 517 200 (Cent Cinquante Deux Millions Cinq Cent Dix Sept Mille Daux Cent).

Passé le délai prévu ci-dessus et faute de produire les justificatifs de constitution de la caution, la
sélection de votre Société en vue de l'attribution de lUFA sus-mentionnée deviendra caduque.

Par ailleurs, vous voudriez bien prendre attache avec la Direction des Impêts pour les modalités de
paiement de la redevance forestière et de réalisation de la caution.

Veuillez croire, Monsieur le Directeur Général, à notre parfaite considération. /-

Vient onsuite li méntion denrégistenent
Enregistré au Centre Régional des Impôts du Littoral Il

(Actes Cils) LIEN EE
- Le huit Septembre deux millé quatorze se
--- Volume 8" alio = -98-—n 626 2607

--Perqu HUIT MILLE Francs CFA. ee
--Quitance n° 23053796 du huit Septembre deux mille qualorze |

LE CHEF DE CENTRE
EKWELLE Augusta Clémence

Inspecteur des Impôts

€ demie doper VASE A M QE ANR

MINISTÈRE DE L'ENVIRONNEMENT REPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX TRAVAIL - PATRIE

AUNISIRY. OF. ENVIRONMENT
AND FORESTRY

ra

DIRECTION DES FORETS (]

SDIAF É St

YAOUNDE, LE 17 FEF Z05

(ei %
A 36 JAL/MINEF/DF/SDIAF

AVIS AU PUBLIC

DR 2 RS ENT M OLA RS

I est porté 4 la connaissance des Exploitants Forestiers Nationaux agréés que suivant
avis d'appel d'offres restreint n° 0044/AAO/MINEF/DF/SDIAF du 24 Janvier 2009, une
concession forestière de 100 295 hectares composée de l'Unité Forestière d'Aménagement
(FAN ON ONE est ouverte à l'exploitation forestièré.

1°) Localisation

Cette concession est localisée dans le Département du Dja et Lobo, Province du Sud
entré les latitudes Nord 2°13' et 2°35' et les longitudes Est 12°33° ét 12°57°

2°) en oital

Le potentiel total exploitable des 19 (dix neuf) principales essences est évalué à 829
146 m3 dont 33 136 m3 exploitables annuellement.

3°) Offres technique et linancière

Les soumissionnaires disposent de 45 (quarante cinq) jours à compter du 07 Février 2000
pour faire parvenir au Ministre de l'Environnement et des Forêts leurs offres rédigées en
Français ou en Anglais et comprenant -

æ+ L'envelonpe relative à l'offre téchnique el administrative en dix exemplaires dont un
original ét A{neuf) copies certifiées conformes ét marquées comme tel coniportant toutes
les pièces justificatives réglementaires y compris la quittance justifiant ls paiement des
frais de dossier d'un montant de 209,000F CFA (deux cent mille) contre récépissé

#-L'enveloppe de l'offre financière achetée et scellée contenant l'indication du prix
supplémentaire que le soumissionnaire sc propose de payer en plus de la redevance
forestière annuelle fixée | F00F CFA/ha-par la Lot des Finances en vigiieur
Vient ensuite la mention d'enregistrement
Enregistré au Centre Régional des Impôts du Eittoral Il à

-— (Actes Civils). __ …
= Le huit Septembre deux nulle quatorze an ne
— Volume —-8—--Folo --—98:—n 2626 2607

-Perçu HUIT MILLE Francs CFA, B
--Quittance n° 23053796 du huit Séplembre deux mille quatorze

LE CHEF DE CENTRE
EKWELLE Augusta Clémence

Inspecteur des Impôts

a mom NME PP AE LES EE

MINISTÈRE DE L'ENVIRONNEMENT
ET DES FORETS

DIRECTION DES FORETS F

SDAFE >

Objix: Notification résultats appal
d'offres n° 044 du 24 janvier 2 000
pour l'attribution des concessions
focestières.-

Mcasieur lo Directeur Géaéral,

REPUBLIQUE DU CAMEROUN
PAIX - TRAVAIL -PATRIE

YAOUNDE, LE 0 À AOÛT 2000
68
N° ALIMINEF/DF/SDAFF

LE MINISTRE DE L'ENVIRONNEMENT
ET DES FORETS

à Monsieur le Directeur Général de la
Société SOCIB

BP. 1840
- DOUALA -

J'ai l'homeur de vous informer qu'A la suite des travaux de la Commission Interminitérielle

session de juillet 2 000 relative à l'avis d'

adjudicataire da l'UFA n° 09,005b.

appel d'offres visé cn margs, votre société a été déclarée

#

Conformément aux dispositions de la réglementatica en vigueur, vous disposez d'un délai de
quarante cinq (45) jours pour compter da la date do signature do la présete notification, pour justifier la
constitution auprès d'une banque ds premier ordra agréés par l'autorité monétaire d'un cautionnement d'un
montant de F CFA 49 391 290 (Quarants Nouf Millicas Trois Cent Quatre Vingt Onxs Mille Deux Cent

Quatre Vingt Dix),

© Pass le délai prôvu ci-dessus et fauta de produire les justificatifs de constitution de La cautica, la
sélection de votes Sociéc£ on vus da l'attribution de l'UA sus-mertionnés daviondea caduquo,

Par allleurs, vous voudrioz bia prendre ettacho avec la Direction des Inspôts pour les modalités da
Paioment de La rodevance foreetièra et da réalisation ds Ja caution.

Vouillez ervirs, Monsieur Lo Directour Géaëral, à notre parfaite cousidératioe f.

Arnpliations :

- MINEFY/DI
= MINEFDF
- CHRONO

Fe
(xs
Vient ensuite li mention d'enrégistrement
--Enreuistré au Centre Régional des Impêts du Littoral [I

— (Attés Civis), a Rues
= Le huit Septembre deux mille quatorze | Rss
= Volume ---8-— "FOND 98 esse -626 2607 =
—Perçu HUIT MILLE Francs CFA,

-Quiltance n° 22053796 du huit Septembre deux mille quatorze

LE CHEF DE CENTRE
EKWELLE Augusta Clémence

Inspecteur des Impôts

RSR ST

È
F
5
3

CE EUEREENCECTOECTEENNT ITS

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix-Travail-Parre Peace-Work-Fatherfanil

FORESTRY

MINISTERE DES FORETS MINISTRY
ET DE LA FAUNE AND WILDLIFE
SECRETARIAT GENERAL CE GENERAL SECRETARIAT
RS HA sine
DIRECTION DES FOREIS DEPARTMENT Of FORESTRY
nc Faoundé, le À 4 DEC
# 29500 , < 3
a anmvrorsa fes

Le Ministre

A Messieurs :
- le Directeur Général de SOCIB
- Le Directeur Général de LOREMA

BP 394 Douala

Plan d'aménagemen des
LFA 09 003 09 Wa 09 (5a 09 005b

Messieurs,

Faisant suite aux travaux du comité d'approbation des plans d'aménagement
tenu le 02 Décembre 2008 et conformément à ses conclusions,

J'ai l'honneur de vous informer que le plan d'aménagement de vos
concessions forestières N°-1032 (UFA 09 003, 09 004a. 09 004b) et N° 1034 (UFA
09 005b) a été jugé conforme aux normes en vigueur et reçoit de ce fait l'approbation
du Ministère des Forèts 1 de la Faune.

Toutefois. le Comité a recommandé que pour la mise en œuvre dudit plan
d'aménagement, qu'il soit désigné un responsable au niveau de la concession à
reconstituer.

Vous voudriez bien par conséquent vous rapprocher de la Direction des Forëts
peur plus d'amples précisions sur ses modalités dé mise en œuvre.

Veuillez agréer, Messieurs, les

NGOLLE NGOLLE Elvis
Vient ensuite là mention d'enregistrement
---Enreurstré au Centre Régional des Impôts du Littoral Il
(Actes Civils) nr E Ne
— Le huit Septémbre de deux mille quat quatorze snsqne
< 22 VOIE 2-8 FOND 98-1628 2607
—Pérçu HUIT MILLE Francs CFA. sh lus
--Quitance n° 23053796 du huit Septembre deux mile quatorze

LE CHEF DE CENTRE
EKWELLE Augusta Clémence

Inspecteur des Impôts

2 nn din À LNMÉSOPÉ REG TE ANG à A ta

eo)
LOREMA

Une société du groupe Rougier

Socièté Anonyme avec Conseil d'Administration
Au capital de 20.000.000 FCFA
Siège social : Yaoundé - Boite postale 5520 - Cameroun
Registre du Commerce et du Crédit Mobilier de Yaoundé RC/Y AO/2012/M/75
NIU M 6482 0000 1157 F

POUVOIR

Je, soussigné Philippe JEAN,
Demeurant 69, rue Gabriel Péri 78114 MAGNY LES HAMEAUX - France

Agissant és-qualités de Directeur Général de la Société LOREMA. Société Anonyme à Conseil
d'administration, au capital de 20.000.000 FCFA. dont le siège social est sis Boite postale 5520 —
YAOUNDE -— République du Cameroun, immatriculée au Registre du Commerce et du Crédit Mobilier
de Yaoundé sous le n° RC/YAO/2012/M/75, NIU M 0482 0000 1151 F,

DONNE PAR LES PRESENTES POUVOIR

A Monsieur Martin NDZANA OMBOUDOU,
Demeurant BP 711 YAOUNDE -— République du Cameroun

De me représenter à l'effet de régulariser, au nom et pour lé compte de LOREMA,
un Contrat de Partenariat industriel sous conditions suspensives, avec la SOCIETE FORESTIERE ET

INDUSTRIELLE DE LA DOUME — SFID, portant sur l'exploitation des concessions forestières n° 1032
(UFA 09 003, 09 O04a et 09 005a) et 1034 (UFA 09 005b),

A cet effet, conclure tous actes. régulariser tous documents, effectuer toutes formalités qu'il appartiendra.

Fait à Paris, le 1° septembre 2014

Philippe JEAN
« Bon pour pouvoir »
Signature

ass
bon pe” d
Vient ensuite la mention d'enregistrement

Enregistré au Centre Régional des Impôts du Littoral 11

- (Actes Civils), sep = = _—
—- Le huit Septembre deux mille quatorze :
— Volume —8--—Folio ---—-98---n°--—626 2607

—Perçu : HUIT MILLE Francs CFA, mn
---Quittance n° 23053796 du huit Septembre deux mille quatorze

LE CHEF DE CENTRE
EKWELLE Augusta Clémence

Inspecteur des Impôts

La présente expédition exactement collationnée avec la minute contenant
douze rôles, avec un renvoi en marge et un mot rayé comme nul, a êté
scellée, signée et délivrée par Me Barbine WO'O BEFOLO, Notaire
soussignée.

ÉLPA TETE)

TONPNA 520 RSR

te agen À AVES PROMO LE à EVE

MoN 24 s'undese nou amo Naf

£:

0001000 =:

|
